Citation Nr: 1813116	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  18-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as Crohn's disease.

2.  Entitlement to service connection for a cervical spine disability, claimed as ankylosing spondylitis of the cervical spine.

3.  Entitlement to service connection for a thoracolumbar spine disability, claimed as ankylosing spondylitis of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals on direct appeal from an August 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which purported to deny reopening of the Veteran's service connection claims for Crohn's disease and ankylosing spondylitis of the cervical and thoracolumbar spine due to a lack of new and material evidence.  However, the Board notes the Veteran filed a timely notice of disagreement (NOD) regarding an August 2013 rating decision that initially denied the claims that does not appear to have been acknowledged by the Agency of Original Jurisdiction (AOJ).  Thus, the issues on appeal are not subject to a final decision, and new and material evidence is not required to reopen the claims.  See 38 C.F.R. § 3.156 (2017).  This procedural posture is reflected on the title page of this order.

The Board further notes it has delineated the claim of service connection for ankylosing spondylitis of the cervical and thoracolumbar spine into two separate issues, as reflected on the title page of this order, because the claimed disabilities would be rated separately in the event that service connection is granted.  See 38 C.F.R. § 4.71a (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, the Veteran filed a timely NOD regarding the August 2013 rating decision that initially denied service connection for Crohn's disease and ankylosing spondylitis of the cervical and thoracolumbar spine.  This NOD is date stamped as being received by the AOJ on September 30, 2013, well within the one year appeal period following notice of the August 2013 rating decision.  Yet, there is no indication the Veteran was issued a statement of the case (SOC) regarding the appeal.  The Board finds the November 2017 SOC insufficient in this regard because it addresses whether reopening of the claims is warranted as opposed to the underlying merits of the claims.  Thus, the Board is required to remand the issues on appeal for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of service connection for a gastrointestinal disability, claimed as Crohn's disease; a cervical spine disability, claimed as ankylosing spondylitis of the cervical spine; and service connection for a thoracolumbar spine disability, claimed as ankylosing spondylitis of the thoracolumbar spine; as original service connection claims based on all evidence of record.  If any benefit sought on appeal remains denied, issue a SOC and return the appeal to the Board, as the Board finds waiver of the substantive appeal requirement is warranted pursuant to Percy v. Shinseki, 23 Vet. App. 37 (2009) due the unique procedural posture of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

